Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7th, 2022 has been entered.

Response to Arguments
2.  Applicant’s arguments, filed March 7th, 2022, with respect to the rejections of the independent claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Li and Winrow (both cited in previous Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-10, 12-22, 24-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0409740, herein Li) in view of Winrow et al (US 2016/0246604, herein Winrow).
Regarding claim 1, Li teaches a method of evaluating software operating on a computing device at a lower exception level, comprising:
storing, by a component operating at a higher exception level (“HEL component”), reference data in a portion of memory that is accessible to the HEL component but not to a component operating at a lower exception level (“LEL component”) ([0019], components operating at higher and lower exception levels, [0037-0038], [0053], memory sections and address spaces isolated from LEL component [hostvisor] only available to HEL component [corevisor]);
identifying, by the HEL component, at least one of a current vector base address (VBA) or a control and system register (CSR) value used by the LEL component ([0035], [0038-0040], [0052], BAR and control registers, base registers used in corevisor execution);
determining whether at least one of the current VBA or the CSR value are accessed ([0037], [0052], monitor for interrupts or accesses to sensitive registers or memory locations); and
performing a responsive action in response to determining that the current VBA or CSR are accessed ([0047], [0052], trap sensitive operations to corevisor).
Li does not teach determining wherein at least one of the values matches corresponding reference data.
Winrow teaches a method of evaluating software operating on a computing device at a lower exception level comprising determining whether at least one of an exception register or control and system register (CSR) value matches corresponding reference data ([0151-0158], detect changes to base address register, TE, bit, or address mapping data, [0109], exception register & CSR) and performing a responsive action in response to determining that the current exception register or CSR value do not match the corresponding reference data ([0150-0158], trigger cache flush).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Li and Winrow to expand the exception handling functionality by detecting changes in sensitive register values such as those described by Winrow.  While Li discloses the higher level component monitoring for accesses to sensitive register or memory locations and trapping such accesses to the higher level component, Li does not explicitly disclose storing reference values for those locations and comparing the values to monitor for changes.  However, Li and Winrow disclose the use of multiple exception levels and how exception handlers deal with processor interrupts, and Li does disclose the ability of the computing device to compare virtual addresses (Li [0040], detect vhPA mapped to identical hPA).  Therefore, saving the VBA and CSR values and monitoring for changes by comparing them against current values would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Li and Winrow teaches the method of claim 1, further comprising:
scanning, by the HEL component, the lower exception level to collect data (Li [0019], [0030]);
labeling portions of the collected data as critical data that is to be used as reference data (Winrow [0051], Li [0052]);
generating hashes of the reference data (Li [0029], [0045]); and
storing the generated hashes as the reference data in the portion of the memory that is accessible to the HEL component but not to the LEL component (Li [0029], [0045]).

Regarding claim 3, the combination of Li and Winrow teaches the method of claim 2, wherein scanning, by the HEL component, the lower exception level to collect data comprises the HEL component collecting LEL component data as reference data during loading of LEL the component (Li [0032]).

Regarding claim 4, the combination of Li and Winrow teaches the method of claim 1, further comprising:
identifying critical data currently in working memory (Winrow [0051], Li [0052]);
42Attorney Docket No. 200738computing a hash of the identified critical data (Li [0029], [0045]); and
comparing the computed hash with the stored reference data to determine whether at least one of the current VBA or the system register value match the stored reference data (Li [0029], [0045], [0052]).

Regarding claim 5, the combination of Li and Winrow teaches the method of claim 4, wherein
identifying critical data currently in working memory comprises identifying critical read-execute (RX) code or critical read only (RO) data currently present in working memory; and comparing the computed hash with the stored reference data comprises comparing the computed hash with reference data hash stored in memory by HEL component (Li [0029], [0038], [0052] & Winrow [0051], [0151-0158]).

Regarding claim 6, the combination of Li and Winrow teaches the method of claim 1, further comprising invoking the HEL component periodically to verify that the integrity of the LEL component has not been compromised (Li [0025], [0074-0077]).

Regarding claim 7, the combination of Li and Winrow teaches the method of claim 1, further comprising invoking the HEL component non-periodically to verify that the integrity of the LEL component has not been compromised (Li [0025], [0074-0077]).

Regarding claim 8, the combination of Li and Winrow teaches the method of claim 1, further comprising invoking the HEL component periodically to verify that the integrity of the LEL component has not been compromised by invoking the HEL component based on at least one of: a machine interrupt with a cyclic executive trigger; a random machine interrupt with a pseudo random table-driven trigger; or a user triggered machine interrupt with an event-based trigger (Li [0025], [0047], [0074-0077]).

Regarding claim 9, the combination of Li and Winrow teaches the method of claim 1, further comprising detecting a system call or runtime event that could cause a change in a current exception level of the computing device; and43Attorney Docket No. 200738 invoking the HEL component to verify that the integrity of the LEL component has not been compromised in response to detecting the system call or runtime event that could cause the change in the current exception level of the computing device (Li [0025], [0074-0077] & Winrow [0151]).

Regarding claim 10, the combination of Li and Winrow teaches the method of claim 1, wherein identifying at least one of the current VBA or the CSR value used by the LEL component comprises identifying the current VBA by performing one or more of: reading a vector base address register (VBAR); reading a vector table base holder; reading exception level vector base address register (ELxVBAR); reading a machine trap value register (MTVAL); or reading an event vector base (EVB); or equivalent provisions in hierarchical privilege level-based instruction set architectures (Winrow [0151-0158], Li [0035], [0047], [0052]).

Regarding claim 12, the combination of Li and Winrow teaches the method of claim 1, wherein determining whether at least one of the current VBA, the ERI address, or the CSR value match the stored reference data comprises using a reference data comparison set that includes: a hash of a critical section; 44Attorney Docket No. 200738 a VBA; a set of address ranges for ERI captured from an exception link register (ELR) or a machine exception program counter (MEPC); or a CSR value (Winrow [0151-0158], Li [0035], [0047], [0052]).

Claims 13-22 and 24 refer to a device embodiment of the method embodiment of claims 1-10 and 12.  Therefore, the above rejections for claims 1-10 and 12 are applicable to claims 13-22 and 24, respectively.

Claims 25-34 and 36 refer to a medium embodiment of the method embodiment of claims 1-10 and 12.  Therefore, the above rejections for claims 1-10 and 12 are applicable to claims 25-34 and 36, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cota-Robles (US 2003/0037089) discloses a processor for monitoring for changes to a control register containing a base address when executing virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182